Citation Nr: 1730359	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  08-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES 

1.  Entitlement to an increased rating for right eye glaucoma prior to February 13, 2008, rated as 10 percent disabling, excluding periods of convalescence following surgery.

2.  Entitlement to an increased rating for bilateral glaucoma, rated as 10 percent disabling effective February 13, 2008, 30 percent disabling effective March 4, 2010, 50 percent disabling effective April 6, 2012, and 30 percent disabling effective November 7, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980, from November 1990 to May 1991, and from January to July 2003. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript from the hearing has been associated with the record.

In February 2012, September 2013, and January 2014, the Board remanded the issue of entitlement to an increased rating for right eye glaucoma and referred the issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007.  Following development conducted pursuant to the Board's remands, in a November 2016 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for left eye glaucoma (rated as bilateral glaucoma), and granted a temporary total evaluation from June 19, 2007, to September 30, 2007.  While a grant of service connection normally ends an appeal in service connection claims pursuant to Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997), the Veteran's claim for an increased rating for right eye glaucoma is still on appeal as the ratings assigned for bilateral glaucoma are not the maximum rating available.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Additionally, in December 2016 the Veteran submitted a notice of disagreement regarding the ratings assigned for his service-connected glaucoma.  In response, the AOJ advised him the issue was on appeal before the Board.  Given the foregoing, the Board has recharacterized the claim for an increased rating for right eye glaucoma after February 13, 2008, to better capture the current nature of the service-connected disability and the issues on appeal.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the record reveals that additional documents were added to the claims file after the issuance of the March 2017 Supplemental Statement of the Case, to include an April 2017 interpretation of a February 2017 Goldmann visual field test.  However, as the Veteran's bilateral glaucoma is rated based on loss of visual acuity or loss of visual field, the April 2017 interpretation regarding vertical and horizontal defects is irrelevant to the issues on appeal.  Moreover, the calculations in the April 2017 interpretation were derived from the medical information that was reviewed by the AOJ in March 2017.  Thus, the Board finds that waiver of AOJ consideration is not necessary and appellate review is appropriate at this time.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 13, 2008, excluding periods of convalescence following surgical repair, the Veteran's right eye glaucoma resulted in no worse than 20/50+ vision.  There are no probative visual field tests of record prior to March 4, 2010.

2.  From February 13, 2008, to March 3, 2010, the Veteran's bilateral glaucoma resulted in no worse than 20/30 vision in each eye.  There are no probative visual field tests of record prior to March 4, 2010.

3.  From March 4, 2010, to April 5, 2012, the Veteran's right eye glaucoma resulted in no worse than 20/25- vision with, at worst, a 42 degree average contraction in his visual field; during this period the Veteran's left eye glaucoma resulted in no worse than 20/20- vision with, at worst, a 47 degree average contraction in his visual field.

4.  From April 6, 2012, to November 6, 2013, the Veteran's right eye glaucoma resulted in no worse than 20/40 vision with, at worst, a 29 degree average contraction in his visual field; during this period the Veteran's left eye glaucoma resulted in no worse than 20/40 vision with, at worst, a 23 degree average contraction in his visual field. 

5.  Since November 7, 2013, the Veteran's right eye glaucoma resulted in no worse than 20/50 vision with, at worst, a 38 degree average contraction in his visual field; during this period the Veteran's left eye glaucoma resulted in no worse than 20/40 vision with, at worst, a 44 degree average contraction in his visual field.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right eye glaucoma prior to February 13, 2008, excluding periods of convalescence following surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.76, 4.76a, 4.84a, Diagnostic Code (DC) 6013 (2006).

2.  The criteria for a rating in excess of 10 percent from February 13, 2008, to March 3, 2010; a rating in excess of 30 percent from March 4, 2010, to April 5, , 2012; a rating in excess of 50 percent from April 6, 2012, to November 6, 2013; and a rating in excess of 30 percent since November 7, 2013, for bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.76, 4.76a, 4.84a, DC 6013 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected right eye glaucoma (prior to February 13, 2008) and his bilateral glaucoma (since February 13, 2008). 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

The Veteran's service-connected right eye glaucoma (prior to February 13, 2008) and bilateral glaucoma (since February 13, 2008) have been rated under DC 6013, which provides for a 10 percent minimum rating for glaucoma, simple, primary, noncongestive.  For higher ratings, the DC advises to "[r]ate on impairment of visual acuity or field loss."

The rating criteria for evaluating eye disabilities, as in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The rating criteria for evaluating eye disabilities also provides that, where service connection is in effect for visual impairment in only one eye (as in this case for the period prior to February 13, 2008), the visual acuity in the nonservice-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the applicable rating criteria for evaluating eye disabilities, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is limited to light perception only and the vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , DCs 6070, 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is limited to light perception only and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, and 6076.

A 50 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, and 6078.

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

An 80 percent rating is warranted for: (1) anatomical loss of one eye and corrected vision to 15/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 15/200 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 15/200 in the other eye; (4) corrected visual acuity to 10/200 in one eye and 15/200 in the other eye; or (5) corrected visual acuity to 15/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 90 percent rating is warranted for: (1) anatomical loss in one eye and corrected visual acuity to 10/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 6068 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 10/200 in the other eye; or (4) corrected visual acuity to 10/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, and 6071.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, DC 6080 (2006).  Such regulation provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a (2006).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2006). 

The Board notes that, while such regulation does not specify that visual field tests be recorded in a Goldmann Chart, it does require precise specifications that directly correspond to the Goldmann Chart.  In this regard, to be adequate for VA adjudication purposes, the visual field test must use a standard perimeter and 3 mm white test object, and test at least 16 meridians that were 22.5 degrees apart.  See 38 C.F.R. § 4.76.  Indeed, the regulation specifically references Figure 1, a Goldmann Chart.  Thus, while such regulation did not specify the use of a Goldmann Chart, the Board finds that, based on the specifications required, the example provided in the Code, and the adoption of the Goldmann Chart in subsequent versions of the Code, testing performed in this fashion is required for adjudication purposes.

Under DC 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a, DC 6080 (2006).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.  A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.
A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.  A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

When a veteran is entitled to disability compensation in only one eye, as in this case for the period prior to February 13, 2008, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  

The Veteran contends that a higher rating is warranted for his service-connected glaucoma due to his perception of a loss of the visual field and visual acuity.  By way of background, the Board observes that the Veteran filed his instant claim for an increased rating for right eye glaucoma on March 27, 2006.  Thereafter, on February 13, 2008, he filed an informal claim for service connection for left eye glaucoma.  Additionally, a February 2012 Board decision and a December 2016 rating decision respectively assigned 100 percent ratings from September 18, 2007 to November 30, 2007, and from June 19, 2007, to July 31, 2007.  For ease of administrative efficiency and in recognizing the finality of the Board decision and the Veteran's lack of disagreement with the December 2016 grant of a temporary total evaluation, the Board's decision herein will focus on the periods during which the Veteran was not in receipt of a total rating.

Throughout the entire appeal period the Veteran has reported for regular treatment at VA medical centers.  His visual acuity was frequently tested and his interocular pressure was monitored closely.  As discussed at the November 2011 hearing, prescription eye drops were also used to treat the Veteran's glaucoma and the record confirms the use of said drops up to seven times a day.  In addition to regular treatment and daily medication, the Veteran underwent several outpatient glaucoma treatments during the appeal including selective laser trabeculoplasty of the left eye in November 2009.  Importantly, aside from the above-mentioned periods following right eye surgery, there is no indication that any eye treatment necessitated prolonged convalescence. 

In addition to VA treatment, the Veteran was also afforded VA examinations in November 2007, February 2010, March 2012, October 2012, October 2013, and January 2017.  Notably, visual field testing was often performed on separate dates from the examinations.  Specifically, the record contains Goldmann visual field tests dated in June 2007, March 2010, April 2012, August 2012, November 2013, and February 2017.  

	i.  Prior to February 13, 2008

A rating in excess of 10 percent for right eye glaucoma is not warranted prior to February 13, 2008.  In this regard, the Veteran's right eye visual acuity was documented on numerous occasions between March 27, 2005 (one year prior to the date of claim), and February 12, 2008; at worst his right eye vision was 20/50+ as documented in an October 2007 VA treatment record.  As the Veteran's left eye was not service-connected during this period, his visual acuity in that eye is presumed to have been 20/40.  Therefore, he has not met the criteria for a higher 20 percent disability rating.  In this regard, a 20 percent rating requires vision in one eye correctable to 20/70 and vision in the other eye is correctable to 20/50; vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/50; vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/40; or vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.  Higher ratings require worse visual acuity and are, accordingly, also unwarranted.

Under DC 6013, the Board must also consider whether a higher rating is warranted based on impairment of the field of vision.  Unfortunately, the record does not contain any visual field testing prior to March 4, 2010, that is adequate for rating purposes.  In this regard, the record contains what is labeled a Goldmann perimetry test from June 2007, however, the test results do not document the remaining visual fields in each of the eight principal meridians of the eye.  Instead, the June 2007 test documents that only 12 meridians of the eye were charted and only four of them were principal meridians.  Thus, under 38 C.F.R. § 4.76, the test results are not valid for rating purposes as it does not appear that measurements were taken at 16 meridians nor were measurements taken at all of the eight principle meridians.  While the record contains other visual field tests prior to March 2010, these tests were performed using the Humphrey Model rather than a Goldmann Chart.  As noted above, testing performed in the Goldmann Chart fashion is necessary for adjudication purposes.  

Ultimately, the contemporaneous records routinely showed corrected visual acuity ranging from 20/25+ at best, to 20/50+ at worst and there is no competent evidence that the Veteran's right eye field of vision was limited to 15 degrees.  Thus, while the Board has considered the Veteran's lay statements regarding the nature of his right eye disability, the Board places greater probative value on the medical records as such include the objective testing required for the rating of an eye disability.  As such, the Board finds that the Veteran's right eye glaucoma does not more nearly approximate the symptomatology for a rating in excess of 10 percent prior to February 13, 2008.

	ii.  From February 13, 2008, to March 3, 2010

A rating in excess of 10 percent for bilateral glaucoma is not warranted from February 13, 2008 to March 3, 2010.  In this regard, during this period the Veteran's right and left eye visual acuity was documented to be, at worst, 20/30 (see October 2008 VA treatment record).  Therefore, he has not met the criteria for a higher 20 percent disability rating as he did not have vision in one eye correctable to 20/70 and vision in the other eye is correctable to 20/50; vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/50; vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/40; or vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.  Higher ratings require worse visual acuity and are, accordingly, also unwarranted.
As discussed above, prior to March 4, 2010, there are no visual field tests of record that are suitable for rating purposes.  Thus, a rating in excess of 10 percent for glaucoma cannot be based on loss of visual fields under DC 6080.

As there is no evidence of bilateral visual acuity more severe than 20/30 and as there is no competent evidence that the Veteran's visual fields were limited to a compensable degree, either unilaterally or bilaterally, the Board finds that the Veteran's bilateral glaucoma does not more nearly approximate the symptomatology for a rating in excess of 10 percent prior to March 4, 2010.

	iii.  From March 4, 2010, to April 5, 2012

A rating in excess of 30 percent for bilateral glaucoma is not warranted from March 4, 2010, to April 5, 2012.  Indeed, the Veteran's right eye visual acuity was, at worst, 20/25-  and his left eye visual acuity, also at worst, was 20/20- (see August 2010 treatment record).  Such levels are not severe enough to warrant a compensable rating.  Instead, the 30 percent rating assigned by the RO during this period appears to be based on a loss of the visual fields.  In this regard, the first Goldmann visual field test of record that is adequate for appellate review is dated March 4, 2010.  On that date, field of vision testing documented in a Goldmann chart revealed visual field loss as follows: 

Meridian
Normal
Right Eye
Difference
Left Eye
Difference
Temporally
85
55
30
65
20
Down Temporally
85
66
19
73
12
Down
65
30
35
39
26
Down Nasally
50
22
28
35
15
Nasally
60
35
25
40
20
Up Nasally
55
38
17
39
16
Up
45
35
10
42
3
Up Temporally
55
60
-
42
13
Right Eye Loss = 164 
Left Eye Loss =125

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (164), subtracting them from 500 (336), and dividing the total by eight, the average contraction of the right eye was 42 degrees.  After performing the same arithmetic with the figures associated with the Veteran's left eye, the average contraction rounded to the nearest whole number was 47.

Notably, under DC 6080, where one eye is limited to 60 degrees but not to 45, as is the case here given the Veteran's left eye limitation to 47 degrees, a 10 percent rating is warranted.  Where only one eye is limited 45 degrees, but not to 30, as is also the case here given the Veteran's right eye limitation to 42 degrees, a 10 percent rating is again warranted.  Notably, the objective evidence does not support a finding of unilateral contraction to 5 degrees, bilateral loss of the temporal half of the visual field, or impairment of the homonymous hemianopsia.  Thus, while the Veteran did not demonstrate a loss of the visual field to 45 degrees bilaterally, it appears that the RO erroneously granted the 30 percent rating under this theory of entitlement (see December 2016 Supplemental Statement of the Case and December 2016 rating decision).  The Board lacks the authority and ability to correct this mistake, but nevertheless notes the objective and probative evidence of record for this period on appeal indicates the Veteran's bilateral glaucoma should have been rated as 10 percent disabling at most.  See 38 C.F.R. §§ 4.25, 4.84a, DC 6080.

	iv.  From April 6, 2012, to November 6, 2013

A rating in excess of 50 percent for bilateral glaucoma is not warranted from April 6, 2012, to November 6, 2013.  The Veteran's bilateral visual acuity was, at worst, 20/40 (see October 2013 VA examination report).  Such levels are not severe enough to warrant a compensable rating.  Instead, the 50 percent rating assigned by the RO during this period appears to be based on a loss of the visual fields.  


	(CONTINUED ON NEXT PAGE)



In this regard, on April 6, 2012, field of vision testing documented in a Goldmann Chart revealed visual field loss as follows: 

Meridian
Normal
Right Eye
Difference
Left Eye
Difference
Temporally
85
22
63
36
49
Down Temporally
85
32
53
25
60
Down
65
17
48
22
43
Down Nasally
50
38
12
17
33
Nasally
60
37
23
24
36
Up Nasally
55
24
31
19
36
Up
45
20
25
17
28
Up Temporally
55
43
12
22
33
Right Eye Loss = 267
Left Eye Loss = 318

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (267), subtracting them from 500 (233), and dividing the total by eight, the average contraction of the right eye rounded to the nearest whole number was 29 degrees.  After performing the same arithmetic with the figures associated with the Veteran's left eye, the average contraction rounded to the nearest whole number was 23.  Another Goldmann visual field test was performed in August 2012; the findings mirror those charted above.

Under DC 6080, a rating in excess of 50 percent is only warranted when the visual fields in both eyes are limited to 15 degrees (70 percent rating) or when the visual fields in both eyes are limited to 5 degrees (100 percent rating).   Here, the objective evidence does not show bilateral limitation in the visual fields to 15 degrees, let alone 5.  As such, a rating in excess of 50 percent is not warranted from April 6, 2012, to November 6, 2013.

	v.  Since November 7, 2013

A rating in excess of 30 percent for bilateral glaucoma is not warranted since November 7, 2013.  First, the Veteran's right eye visual acuity was, at worst, 20/50 (see March 2016 VA treatment record) and his left eye visual acuity, also at worst, was 20/40 (see January 2017 VA examination report).  Such levels are only reflective of a 10 percent disability rating under DC 6079.  Second, the Goldmann Charts of record do not reveal bilateral limitation of the visual field to 30 degrees, 15 degrees, or 5 degrees such that higher ratings are warranted based on loss of visual field under DC 6080.  Specifically, field of vision testing documented in a November 7, 2013, Goldmann Chart revealed visual field loss as follows:

Meridian
Normal
Right Eye
Difference
Left Eye
Difference
Temporally
85
50
35
57
28
Down Temporally
85
38
47
54
31
Down
65
34
31
38
27
Down Nasally
50
30
20
35
15
Nasally
60
40
20
38
22
Up Nasally
55
41
14
40
15
Up
45
34
11
40
5
Up Temporally
55
36
19
49
6
Right Eye Loss = 197
Left Eye Loss = 149

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (197), subtracting them from 500 (303), and dividing the total by eight, the average contraction of the right eye rounded to the nearest whole number was 38 degrees.  After performing the same arithmetic with the figures associated with the Veteran's left eye, the average contraction rounded to the nearest whole number was 44.  When both eyes have a concentric contraction to 45 degrees, but not to 30 degrees, as is demonstrated by the November 2013 Goldmann Chart, a 30 percent rating is warranted.



	(CONTINUED ON NEXT PAGE)




Another Goldmann visual field test was performed in February 2017; the results are as follows:

Meridian
Normal
Right Eye
Difference
Left Eye
Difference
Temporally
85
60
25
81
4
Down Temporally
85
59
26
74
11
Down
65
35
30
40
25
Down Nasally
50
32
18
40
10
Nasally
60
40
20
45
15
Up Nasally
55
41
14
39
16
Up
45
40
5
35
10
Up Temporally
55
40
15
40
15
Right Eye Loss = 153
Left Eye Loss = 106

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (153), subtracting them from 500 (347), and dividing the total by eight, the average contraction of the right eye rounded to the nearest whole number was 43 degrees.  After performing the same arithmetic with the figures associated with the Veteran's left eye, the average contraction rounded to the nearest whole number was 49.  Notably, the 2017 test reveals a slight improvement in the Veteran's field of vision as only the right eye had a limited field of vision to 45 degrees.

Ultimately, as there is no evidence of visual acuity more severe than 20/50 in the right eye and 20/40 in the left eye and as there is no competent evidence that the Veteran's visual fields were limited to 30 degrees bilaterally, the Board finds that the Veteran's bilateral glaucoma does not more nearly approximate the symptomatology for a rating in excess of 30 percent since November 7, 2013.

	vi.  Other Considerations

Initially, the Board notes there is no evidence that the Veteran's field of vision loss has been manifested by homonymous hemianopsia (visual field loss on the left or right side of the vertical midline) or bilateral loss of half of the visual field such that higher ratings could be awarded based upon impairment of the visual fields in those manners at any point during the appeal.

In reaching its conclusions, the Board acknowledges the Veteran's belief that his glaucoma is more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

Furthermore, the Veteran has frequently referenced his use of medications in rendering his arguments for increased ratings for his glaucoma, including during the November 2011 Board hearing.  Indeed, it appears from the record that the Veteran's fluctuating disability levels are related to the different forms of treatment that have been prescribed by medical professionals to include various medications, dosages, and outpatient procedures.  While the Veteran has been prescribed eye drops, the Board notes that the rating criteria for rating the eye specifically considers and takes into account the ameliorative effect of prescription lenses.  As such, the Board finds the rating criteria also consider the ameliorative effect of medication.  Cf. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012)

The Board has considered whether further staged ratings under Hart, supra, are appropriate; however, the Board finds that the currently assigned staged ratings represent the earliest dates for a change in his symptomatology and that the remainder of his symptomatology has been stable throughout the appeal periods.  Therefore, assigning further staged ratings is not warranted.
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this regard, the Veteran reported during the November 2011 Board hearing that his visual disability occasionally interfered with his ability to read boxes in the warehouse where he worked and in July 2015 he reported his poor vision impacted his ability to find employment.  Nevertheless, the Veteran also maintained employment that has not been described as sheltered or marginal until March 2014.  Indeed, he reported on several occasions that his most recent employment ended in March 2014 due to mass layoffs, not due to his service-connected eye disabilities.  Ultimately, the record does not show that he is unemployable due to his bilateral glaucoma.  In this regard, his currently assigned schedular ratings specifically contemplate the impairment such disability has on his ability to work.  Moreover, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (confirming the Board is only required to address issues when they are argued by the claimant or reasonably raised by the record).

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, the Board notes there is some indication in the record that the Veteran is in receipt of Social Security Administration (SSA) disability benefits and the records associated with that decision have not been associated with the record before the Board.  Notably, neither the Veteran nor his representative has reported the Veteran is in receipt of such benefits due to his service-connected glaucoma.  Moreover, the Veteran reported at the November 2011 hearing that his glaucoma is exclusively treated by VA and the record contains such treatment records dating through December 2016; thus, it is unlikely the SSA records would contain any information not already contained in the VA treatment records.  Accordingly, there is no duty to obtain these records, as there is no indication that they would be relevant to this issues decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Finally, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist, to include any challenge that the development ordered in the February 2012, September 2013, and January 2014 remands has not been substantially completed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument); See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


ORDER

A rating in excess of 10 percent for right eye glaucoma prior to February 13, 2008, is denied.

A rating in excess of 10 percent for bilateral glaucoma from February 13, 2008, to March 3, 2010, is denied.

A rating in excess of 30 percent for bilateral glaucoma from March 4, 2010, to April 5, 2012, is denied.

A rating in excess of 50 percent for bilateral glaucoma from April 6, 2012, to November 6, 2013, is denied.
A rating in excess of 30 percent for bilateral glaucoma since November 7, 2013, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


